Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 6 TO RECEIVABLES PURCHASE AGREEMENT

This AMENDMENT NO. 6 TO RECEIVABLES PURCHASE AGREEMENT, dated as of June 22,
2020 (this “Amendment”), is entered into among HSFR, INC., a Delaware
corporation, as seller (the “Seller”), THE PURCHASERS LISTED ON THE SIGNATURE
PAGES HERETO (the “Purchasers”), THE PURCHASER AGENTS LISTED ON THE SIGNATURE
PAGES HERETO (the “Purchaser Agents”), MUFG BANK, LTD. (F/K/A THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD.), as agent (in such capacity, together with its
successors and assigns in such capacity, the “Agent”) for each Purchaser Group,
and, solely with respect to Section 10, HENRY SCHEIN, INC. (“HS”), a Delaware
corporation, as performance guarantor (the “Performance Guarantor”).

BACKGROUND

The Seller, HS, as initial Servicer, Purchasers, Purchaser Agents and Agent are
parties to a Receivables Purchase Agreement, dated as of April 17, 2013 (as
amended by that certain Omnibus Amendment No. 1, dated as of July 22, 2013, that
certain Omnibus Amendment No. 2, dated as of April 21, 2014, that certain
Amendment No. 1 to Receivables Purchase Agreement, dated as of September 22,
2014, that certain Amendment No. 2 to Receivables Purchase Agreement, dated as
of April 14, 2015, that certain Amendment No. 3 to Receivables Purchase
Agreement, dated as of June 1, 2016, that certain Amendment No. 4 to Receivables
Purchase Agreement, dated as of July 6, 2017, that certain Amendment No. 5 to
Receivables Purchase Agreement, dated as of March 13, 2019, and as further
amended, restated, modified or supplemented through the date hereof, the
“Receivables Purchase Agreement”). The parties are entering into this Amendment
to amend or otherwise modify the Receivables Purchase Agreement.

AGREEMENT

1.    Definitions. Capitalized terms are used in this Amendment as defined in
Exhibit I to the Receivables Purchase Agreement.

2.    Amendments to Receivables Purchase Agreement. The parties to the
Receivables Purchase Agreement hereby agree that the Receivables Purchase
Agreement is hereby amended as follows:

(a)    Section 4.5 of the Receivables Purchase Agreement is hereby amended and
restated in its entirety as follows:

“Section 4.5 Effect of Benchmark Transition Event.

(a)    Benchmark Replacement. Notwithstanding anything to the contrary herein or
in any other Transaction Document, upon the occurrence of a Benchmark Transition
Event or an Early Opt-in Election, as applicable, the Agent and the Seller may
amend this Agreement to replace the LIBO Rate with a Benchmark Replacement. Any
such amendment with respect to a Benchmark Transition Event will become
effective at 5:00 p.m. on the fifth (5th) Business Day after the Agent has
posted such proposed amendment to all Purchasers, Purchaser Agents and the
Seller so long as the Agent has not received, by such time, written notice of
objection to such amendment from the Purchaser Agents comprising the Required
Purchaser Agents. Any such amendment with respect to an Early Opt-in Election
will become effective on the date that Purchaser Agents comprising the Required
Purchaser Agents have delivered to the Agent written notice that such Required
Purchaser Agents accept such amendment. No replacement of the LIBO Rate with a
Benchmark Replacement pursuant to this Section 4.5 will occur prior to the
applicable Benchmark Transition Start Date.



--------------------------------------------------------------------------------

(b)    Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Agent will have the right to make
Benchmark Replacement Conforming Changes from time to time and, notwithstanding
anything to the contrary herein or in any other Transaction Document, any
amendments implementing such Benchmark Replacement Conforming Changes will
become effective without any further action or consent of any other party to
this Agreement.

(c)    Notices; Standards for Decisions and Determinations. The Agent will
promptly notify the Seller, Purchasers and the Purchaser Agents of (i) any
occurrence of a Benchmark Transition Event or an Early Opt-in Election, as
applicable, and its related Benchmark Replacement Date and Benchmark Transition
Start Date, (ii) the implementation of any Benchmark Replacement, (iii) the
effectiveness of any Benchmark Replacement Conforming Changes and (iv) the
commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Agent or Purchaser
Agents pursuant to this Section 4.5, including any determination with respect to
a tenor, rate or adjustment or of the occurrence or non-occurrence of an event,
circumstance or date and any decision to take or refrain from taking any action,
will be conclusive and binding absent manifest error and may be made in its or
their sole discretion and without consent from any other party hereto, except,
in each case, as expressly required pursuant to this Section 4.5.

(d)    Benchmark Unavailability Period. Upon the Seller’s receipt of notice of
the commencement of a Benchmark Unavailability Period, (i) no Purchases shall be
funded at the LIBO Rate or at the Alternate Base Rate determined by reference to
the LIBO Rate and (ii) the Yield for any outstanding portions of the Invested
Amount then funded at the LIBO Rate or at the Alternate Base Rate determined by
reference to the LIBO Rate shall, on the last day of the then current Interest
Period, be converted to the Alternate Base Rate determined by reference to
clause (ii) of the definition of the Alternate Base Rate.”.

(b)    Section 9.1(f) of the Receivables Purchase Agreement is hereby amended
and restated in its entirety as follows:

“(f)    (i) the average of the Delinquency Ratios, computed for each of the
immediately preceding three Calculation Periods, shall exceed (A) with respect
to each Calculation Period ending on or prior to May 30, 2020, 14.50%; (B) with
respect to the Calculation Periods ending on June 27, 2020, August 1, 2020,
August 29, 2020 and September 26, 2020, 18.50%; (C) with respect to the
Calculation Period ending on October 31, 2020, 16.00%; and (D) with respect to
each Calculation Period beginning after October 31, 2020, 14.50%;

 

2



--------------------------------------------------------------------------------

(ii) the average of the Default Ratios, computed for each of the immediately
preceding three Calculation Periods, shall exceed (A) with respect to each
Calculation Period ending on or prior to May 30, 2020, 2.50%; (B) with respect
to the Calculation Periods ending on June 27, 2020, August 1, 2020, August 29,
2020, September 26, 2020, October 31, 2020 and November 28, 2020, 6.00%; and
(C) with respect to each Calculation Period beginning after November 28, 2020,
2.50%;

(iii) the average of the Dilution Ratios, computed for each of the immediately
preceding three Calculation Periods, shall exceed (A) with respect to any
Calculation Period ending on or prior to May 30, 2020, 6.25%; (B) with respect
to the Calculation Periods ending on June 27, 2020, August 1, 2020, August 29,
2020, September 26, 2020, and October 31, 2020, 9.50%; and (C) with respect to
each Calculation Period beginning after October 31, 2020, 6.25%; or

(iv) the average of the Portfolio Turnover, computed for each of the immediately
preceding three Calculation Periods shall exceed (A) with respect to each
Calculation Period ending on or prior to September 26, 2020, 70 days; and
(B) with respect to each Calculation Period beginning after September 26, 2020,
50 days; or”.

(c)    The definition “Scheduled Facility Termination Date” in Exhibit I to the
Receivables Purchase Agreement is hereby amended and restated in its entirety to
read as follows:

““Scheduled Facility Termination Date” means June 12, 2023; provided that the
Seller may, with the prior written consent of the Agent and each Purchaser,
extend the then existing Scheduled Facility Termination Date for a term of one
year by providing written notice to the Agent on or before each anniversary of
April 15th that is two years prior to the then existing Scheduled Facility
Termination Date of its request to extend the then existing Scheduled Facility
Termination Date for one year.”.

(d)    The definition of “Replacement Rate” in Exhibit I to the Receivables
Purchase Agreement is hereby deleted in its entirety.

(e)    The following new definitions are hereby added to Exhibit I to the
Receivables Purchase Agreement in appropriate alphabetical sequence:

““Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Agent and the Seller
giving due consideration to (i) any selection or recommendation of a replacement
rate or the mechanism for determining such a rate by the Relevant Governmental
Body or (ii) any evolving or then-prevailing market convention for determining a
rate of interest as a replacement to LIBO Rate for U.S. dollar-denominated
syndicated credit facilities and (b) the Benchmark Replacement Adjustment;
provided that, if the Benchmark Replacement as so determined would be less than
zero, the Benchmark Replacement will be deemed to be zero for the purposes of
this Agreement.

 

3



--------------------------------------------------------------------------------

“Benchmark Replacement Adjustment” means, with respect to any replacement of the
LIBO Rate with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Agent and the Seller giving due consideration to (i) any
selection or recommendation of a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of LIBO Rate with the
applicable Unadjusted Benchmark Replacement by the Relevant Governmental Body or
(ii) any evolving or then-prevailing market convention for determining a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of LIBO Rate with the applicable Unadjusted Benchmark
Replacement for U.S. dollar-denominated syndicated credit facilities at such
time.

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Agent decides may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Agent in a manner
substantially consistent with market practice (or, if the Agent decides that
adoption of any portion of such market practice is not administratively feasible
or if the Agent determines that no market practice for the administration of the
Benchmark Replacement exists, in such other manner of administration as the
Agent decides is reasonably necessary in connection with the administration of
this Agreement).

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to LIBO Rate:

(1)    in the case of clause (1) or (2) of the definition of “Benchmark
Transition Event,” the later of (a) the date of the public statement or
publication of information referenced therein and (b) the date on which the
administrator of LIBO Rate permanently or indefinitely ceases to provide LIBO
Rate; or

(2)    in the case of clause (3) of the definition of “Benchmark Transition
Event,” the date of the public statement or publication of information
referenced therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to LIBO Rate:

(1)    a public statement or publication of information by or on behalf of the
administrator of LIBO Rate announcing that such administrator has ceased or will
cease to provide LIBO Rate, permanently or indefinitely, provided that, at the
time of such statement or publication, there is no successor administrator that
will continue to provide LIBO Rate;

(2)    a public statement or publication of information by the regulatory
supervisor for the administrator of LIBO Rate, the U.S. Federal Reserve System,
an insolvency official with jurisdiction over the administrator for LIBO Rate, a
resolution authority with jurisdiction over the administrator for LIBO Rate or a
court or an entity with similar insolvency or resolution authority over the
administrator for LIBO Rate, which states that the administrator of LIBO Rate
has ceased or will cease to provide LIBO Rate permanently or indefinitely,
provided that, at the time of such statement or publication, there is no
successor administrator that will continue to provide LIBO Rate; or

 

4



--------------------------------------------------------------------------------

(3)    a public statement or publication of information by the regulatory
supervisor for the administrator of LIBO Rate announcing that LIBO Rate is no
longer representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Agent or the
Required Purchaser Agents, as applicable, by notice to the Seller, the Agent (in
the case of such notice by the Required Purchaser Agents), the Purchasers and
the Purchaser Agents.

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to LIBO Rate and
solely to the extent that the LIBO Rate has not been replaced with a Benchmark
Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with Section 4.5
and (y) ending at the time that a Benchmark Replacement has replaced the LIBO
Rate for all purposes hereunder pursuant to Section 4.5.

“Early Opt-in Election” means the occurrence of:

(1)    (i) a determination by the Agent or (ii) a notification by the Required
Purchaser Agents to the Agent (with a copy to the Seller) that the Required
Purchaser Agents have determined that U.S. dollar-denominated syndicated credit
facilities being executed at such time, or that include language similar to that
contained in Section 4.5 are being executed or amended, as applicable, to
incorporate or adopt a new benchmark interest rate to replace LIBO Rate, and

(2)    (i) the election by the Agent or (ii) the election by the Required
Purchaser Agents to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Agent of written notice of such election to the
Seller, the Purchasers and the Purchaser Agents or by the Required Purchaser
Agents of written notice of such election to the Agent.

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

 

5



--------------------------------------------------------------------------------

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.”.

(e)    Exhibit XIV to the Receivables Purchase Agreement is hereby replaced in
its entirety with Schedule A attached hereto.

3.    Representations and Warranties. The Seller hereby certifies, represents
and warrants to the Agent, each Purchaser Agent and each Purchaser that on and
as of the date hereof:

(a)    each of its representations and warranties contained in Article V of the
Receivables Purchase Agreement is true and correct, in all material respects, on
and as of the date hereof; provided that, for purposes of the representation in
Section 5.1(q)(ii) of the Receivables Purchase Agreement, and only from
December 31, 2019 until July 1, 2020, the impacts of the existing Coronavirus
pandemic on the business, operations or financial condition of the Seller and
its Subsidiaries taken as a whole will be disregarded; and

(b)    no Termination Event or Unmatured Termination Event exists.

4.    Conditions to Effectiveness. This Amendment shall become effective on the
date (the “Effective Date”) when each Purchaser Agent shall have received:

(a)    counterparts of this Amendment duly executed by the other parties hereto;

(b)    a copy of the resolutions of the Board of Directors of each Seller Party
and Performance Guarantor certified by its Secretary authorizing such Person’s
execution, delivery and performance of this Amendment and the performance of its
obligations under the Receivables Purchase Agreement (as amended by this
Amendment);

(c)    counterparts of that certain Fourth Amended and Restated Fee Letter,
dated as of the date hereof, duly executed by the parties thereto; and

(d)    the payment of all fees due and owing under the Fourth Amended and
Restated Fee Letter on the date hereof.

 

6



--------------------------------------------------------------------------------

5.    Ratification. This Amendment constitutes an amendment to the Receivables
Purchase Agreement. After the execution and delivery of this Amendment, all
references to the Receivables Purchase Agreement in any document shall be deemed
to refer to the Receivables Purchase Agreement as amended by this Amendment,
unless the context otherwise requires. Except as amended above, the Receivables
Purchase Agreement is hereby ratified in all respects. Except as set forth
above, the execution, delivery and effectiveness of this Amendment shall not
operate as an amendment or waiver of any right, power or remedy of the parties
hereto under the Receivables Purchase Agreement, nor constitute an amendment or
waiver of any provision of the Receivables Purchase Agreement. This Amendment
shall not constitute a course of dealing among the parties hereto at variance
with the Receivables Purchase Agreement such as to require further notice by any
of the Agent, the Purchaser Agents or the Purchasers to require strict
compliance with the terms of the Receivables Purchase Agreement in the future,
as amended by this Amendment, except as expressly set forth herein. The Seller
hereby acknowledges and expressly agrees that each of the Agent, the Purchaser
Agents and the Purchasers reserves the right to, and does in fact, require
strict compliance with all terms and provisions of the Receivables Purchase
Agreement, as amended herein.

6.    Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, and each counterpart shall be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument. Counterparts of this Amendment may be delivered
by facsimile transmission or other electronic transmission, and such
counterparts shall be as effective as if original counterparts had been
physically delivered, and thereafter shall be binding on the parties hereto and
their respective successors and assigns.

7.    Governing Law. This Amendment shall be governed by, and construed in
accordance with the law of the State of New York without regard to the
principles of conflicts of law thereof (other than Sections 5-1401 and 5-1402 of
the New York General Obligations Law).

8.    Section Headings. The various headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment, the Receivables Purchase Agreement or any other Transaction Document
or any provision hereof or thereof.

9.    Transaction Document. This Amendment shall constitute a Transaction
Document under the Receivables Purchase Agreement.

10.    Ratification of Performance Undertaking. After giving effect to this
Amendment and the transactions contemplated hereby, all of the provisions of the
Performance Undertaking shall remain in full force and effect and the
Performance Guarantor hereby ratifies and affirms the Performance Undertaking
and acknowledges that the Performance Undertaking has continued and shall
continue in full force and effect in accordance with its terms.

[Signature Pages Follow]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers hereunto duly authorized as of the day and
year first above written.

 

HSFR INC., as Seller

by

   

/s/ Michael Amodio

  Name:   Michael Amodio   Title:   Vice President and Treasurer

 

1



--------------------------------------------------------------------------------

Solely with respect to Section 10: HENRY SCHEIN, INC., as Performance Guarantor

by

     

/s/ Michael Amodio

  Name:   Michael Amodio   Title:   Vice President and Treasurer

 

2



--------------------------------------------------------------------------------

MUFG BANK, LTD. (F/K/A THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.), as Purchaser
Agent for Victory Receivables Corporation

by

   

/s/ Eric Williams

  Name:   Eric Williams   Title:   Managing Director

 

3



--------------------------------------------------------------------------------

VICTORY RECEIVABLES CORPORATION, as an Uncommitted Purchaser

by

   

/s/ Kevin R. Corrigan

  Name:   Kevin R. Corrigan   Title:   Vice President

 

4



--------------------------------------------------------------------------------

MUFG BANK, LTD. (F/K/A THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.), as Related
Committed Purchaser for Victory Receivables Corporation

by

     

/s/ Eric Williams

  Name:   Eric Williams   Title:   Managing Director

 

5



--------------------------------------------------------------------------------

MUFG BANK, LTD. (F/K/A THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.), as Agent

by

     

/s/ Eric Williams

  Name:   Eric Williams   Title:   Managing Director

 

 

6